DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 44 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 44 states that “the transfer mechanism uses only a single-axis up-down linear movement to position the reactor into the two baths”.  However, Applicant’s transfer mechanism also requires a horizontal movement along a second axis using motor 86 when transferring a reactor from one bath to the other.  This is described in at least paragraph [0047] of Applicant’s printed publication.  Applicant’s invention uses not only an up-down motion, but also a left-right motion, and this is contrary to the claim language.  Accordingly, it is not clear what kind of motion is covered by claim 44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25, 26, 34, 35, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Wittwer (US 20150118715) in view of Haff (US 5720923) and So (US 20160186267).
	With respect to claims 21, 25, 34 and 35, Wittwer discloses a method for thermal processing nucleic acid in a thermal profile, comprising employing a reactor holder (Figure 1a:22) for holding a reactor (Figure 1a:20) that accommodates a reaction material containing nucleic acids.  A transfer means (Figure 1:21, 26) is configured to transfer the reactor between a first bath at temperature THIGH and a second bath at temperature TLOW to alternatively obtain a predetermined high target temperature THT and a predetermined low target temperature TLT during thermal cycling.  This is disclosed in at least paragraphs [0094]-[0099].  The bath mediums are in liquid form, and a temperature guided motion controlling means (Figure 1b:240) in communication with an optical unit (Figure 1b:258) is operable to detect and reaction temperature and, in response, cause the reactor to be moved from one bath to the next.  Wittwer HT is lower than the THIGH and the TLT is higher than the TLOW.  Table 2 expressly shows that the THIGH is maintained at 95.5°C and that the denaturation temperature of the target and the hot trigger temperature (i.e. THT) is either 85 or 90°C.  Table 2 also shows that the TLOW is may be 20, 30, 58, 59 or 72°C and that the anneal/extension temperature of the target and the cold trigger temperature (i.e. TLT) is either 60, 62, 65 or 72°C.  Wittwer also discloses that the operation of the transfer means may be based on a predetermined time period for which the reactor is allowed to be in either of the two baths. 
	Wittwer additionally shows that additional baths (see Fig. 1c) can be used for annealing and extension.  As mentioned above, the temperature of the annealing/extension bath is maintained within a range of 40-80°C.  Fluorescence imaging may also be accomplished using a transparent portion of the bath wall formed by a fiber optic cable (Figure 1b:252) and a port (Figure 1b:248).  The cable is in communication with an illumination light source and a photodetector.  This is described in at least paragraphs [0097]-[0099].  This is functionally equivalent to using a traditional transparent window for optical interrogation.
Wittwer further teaches in at least paragraph [0093] that, in at least one embodiment, the temperature of the first bath (i.e. the denaturation bath) can be that of boiling water, with 95.5°C in Salt Lake City, Utah as an example.  This means that the temperature of the first bath at sea level would be approximately 100°C.  Wittwer, however, does not appear to expressly teach that the temperature of the first bath is greater than 100°C when a second liquid having a higher boiling point is added to the bath.

	So closes a method for performing PCR.  So teaches in at least paragraph [0347] that it is well within the ability of those of ordinary skill to select temperatures greater than (and less than) 100°C during denaturation in a water bath.  
	Before the effective filing date of the claimed invention, it would have been obvious to heat the first bath of Wittwer to temperatures greater than 100°C, especially when a second liquid, such as formamide, is added to the reaction liquid to increase the combined boiling point.  Wittwer already envisions THIGH values at the boiling point of the reaction liquid, and it would have required very little to continuing heating to just barely over 100°C.  This is especially true in view of So, which states that it is common to heat to “about 100°C or above” during denaturation. Wittwer’s concerns regarding boiling the liquid are addressed by Haff, which notes that an additive, such as formamide, may be added to raise the boiling point of the reaction liquid, while also serving to improve the extent of denaturation.

With respect to claim 26, Wittwer, Haff and So disclose the combination as described above.  Wittwer additionally teaches in at least paragraph [0095] that the transfer means may be calibrated to lift the reactor of the denaturation bath when the temperature is lower than the THT and out of the annealing/extension bath when the temperature is higher than the TLT to compensate for operational electro-mechanical 

With respect to claim 42, Wittwer, Haff and So disclose the combination as described above.  Wittwer additionally shows in at least Table 2 that the offset between THIGH and THT and the offset between TLOW and TLT are both well within the claimed ranges.

With respect to claim 44, Wittwer, Haff and So disclose the combination as described above.  Wittwer further shows in Fig. 1C that the reactor is positioned over a desired bath and inserted into the bath using a single-axis up-down linear movement.  Paragraph [0099] expressly states that a single motor is dedicated to raising and lowering the reactor into the bath fluid.

Claim 43 is are rejected under 35 U.S.C. 103 as being unpatentable over Wittwer (US 20150118715) in view of Haff (US 5720923) and So (US 20160186267) as applied to claim 21, and further in view of Atwood (US 5475610).

Atwood discloses a method for thermal processing nucleic acids during PCR.  Atwood teaches that sample solutions (Figure 15:276) are disposed within a thermal block (Figure 15:12), and that a cover (Figure 19:14, 316) is positioned over the block during and after PCR.
Before the effective filing date of the claimed invention, it would have been obvious to close each of the baths disclosed by Wittwer with a cover after the completion of PCR when the reactor is removed.  Those of ordinary skill would have recognized that this would prevent contamination and reduce heat loss.  As evidenced by Atwood, movable covers are notoriously common in the art and perform the known function of confining a reaction space.  Applying a known technique (here, the use of a removable cover) to a known method ready for improvement to yield predictable results prima facie obvious.  See MPEP 2143.

Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive.
Applicant argues that although Haff and So teach maintaining the temperature of the reaction mixture above 100°C, they do not expressly teach that the temperature of the bath, i.e. the THIGH, is maintained above 100°C.  However, the reaction mixture is heated by the bath.  In order to elevate the reaction mixture temperature above 100°C, 
	Applicant also argues that So does not teach heating the sample to higher than 100°C.  However, paragraph [0347] of So states that “[h]eat denaturation can be achieved by heating a nucleic acid sample to about 100°C or above” (emphasis added). By stating that the temperature may be above 100°C, So teaches denaturation temperatures above 100°C.
	With respect to claim 44, Applicant argues that depicts a rotational motion in Fig. 1a.  In response, it is noted that Wittwer shows another concept in Fig. 1c where the reactor is vertically lowered into each bath.  It is also pointed out that Applicant’s invention is not characterized by a single-axis transfer, because the reactors undergo not only a vertical motion using motor 88, but also a horizontal motion using motor 86.  This is similar to what is shown by Wittwer in Fig. 1c.
	Applicant lastly argues that Wittwer does not teach that a portion of the bath wall is transparent to allow for the transmission of illumination light and emitted light.  However, Wittwer teaches that a fiber optic cable 252 and a port 248 are part of the bath wall.  The fiber optic cable is inherently transparent to allow for the transmission of illumination and excitation light.  Alternatively, transparent (e.g. glass) walls and windows are considered to be widely known in the art for allowing viewing and/or optical interrogation, and one of ordinary skill would have recognized them to be obvious alternatives to the fiber optic cable system disclosed by Wittwer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN A BOWERS/Primary Examiner, Art Unit 1799